Title: To Thomas Jefferson from George Blake, 23 June 1806
From: Blake, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 23d. June 1806
                        
                        In consequence of the late appointment of Genl Skinner to the Office of Treasurer of this Commonwealth which
                            he has Accepted, it is presumed that his Commission as Marshall of this District will very soon be surrendered; This
                            Officer being One whose duties must necessarily lead him to an intimate Connexion with the Department in which I have the
                            honor to be placed, it will not, I hope, be deemed obtrusive in me to suggest as a candidate for the expected Vacancy a
                            person who I verily beleive to be eminently qualified to discharge the duties of the station; The Gentn. to whom I allude
                            is Mr. Benjamin Jarvis Brother of Doctr. Jarvis of this place—In behalf of Mr. Jarvis I think I may venture to assure you,
                            less however on the authority of my personal acquaintance with him, which has not been intimate, than on the ground of the
                            universal opinion of him which is entertained by his friends, that his abilities, especially for such a situation, his
                            integrity, and sincere devotion to the Republican cause are altogether indisputable
                        I have the honor to be Sir with the greatest possible respect Yr Obedt St.
                        
                            Geo: Blake
                            
                        
                    